AlleN, J.
Tbe objection to tbe introduction of tbe deposition cannot be sustained.
It was held more than eighty years ago in Duncan v. Hill, 19 N. C., 291, that a deposition need not be made returnable to tbe nest term of court, and tbe statute has not since been amended to require it to be returned to any particular term.
It is desirable and best for tbe deposition to be sent to tbe clerk at once upon its completion, and in tbe event of unreasonable delay, tbe court can, upon proper application, compel tbe commissioner to make return.
Tbe objection, which is in substance a motion to quash or reject tbe deposition for irregularity, was also made during tbe progress of tbe trial, and not before it was begun, which is not permitted by our statute, Rev., secs. 1647-8.
Tbe charge of bis Honor is in accordance with tbe precedents here and elsewhere. “Delivery is essential to a gift of personal property, . . . whether it be inter vivos,.or mortis causa. This means passing over tbe property with intent to transfer tbe right and tbe possession of tbe same. Newman v. Bost, 122 N. C., 524; Wilson v. Featherstone, 122 N. C., 747; Medlock v. Powell, 96 N. C., 499”; Duckworth v. Rorr, 126 N. C., 676, approved in Patterson v. Trust Co., 157 N. C., 14, where tbe Court says: “Tbe authorities in this State are in full support of tbe position contended for by defendant, that in order to a valid gift of *190personal property,, there must be an actual or constructive delivery with the present intent to pass the title,” citing the above cases and Adams v. Hayes, 24 N. C., 361, and Gross v. Smith, 132 N. C., 604.
No error.